                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,
                          Plaintiff,

      vs.                                         Case No. 3:15-cr-00048-RRB

 SERGEY VICTOR SILVER,
                          Defendant.


                                 ORDER RE: NOTICES

         Mr. Silver, a criminal defendant serving his sentence, has filed three

“notices” as a self-represented prisoner. The Court has accepted these filings and

docketed them. The Government has not responded.

    I.       Filings at Dockets 67, 68, and 69.

         On September 14, 2020, Mr. Silver filed a document titled “Re: Conditional

Acceptance for Value (CAFV) – Private Independent Administrative Process –

Article 1 Redress of Grievance Under the Nineth Amendment Reservation for the

Resolution and Equitable Settlement under Necessity. In the Nature of Request

for Proof of Claim/Discovery.” 1 This document is addressed to Ralph R. Beistline,

D.B.A. United States District Court, District of Alaska “or current chief judge

hereinafter Respondent.” 2 The document states that Mr. Silver is “in receipt of


1
    Docket 67.
2
    Id. at 1.




            Case 3:15-cr-00048-RRB Document 70 Filed 01/06/21 Page 1 of 18
judgment” and agrees “to abide by the stipulations thereof upon your providing

PROOF OF CLAIMS in the Nature of the Discovery.” 3 Mr. Silver further states that

he is seeking proof of claim regarding his charging documents and “a True and

Correct copy of your Oath of Office, surety, performance bond and/or blanket bond

with the name and address of the insurer, the bond number, public and private

pledges or otherwise to indemnify the undersigned.” Mr. Silver then enumerates

47 demands of “PROOF OF CLAIM” including, but not limited to: citizenship,

jurisdiction, the governing status or alleged corporate structure of the State of

Alaska and the United States of America, the solvency and alleged bankruptcies

of the State of Alaska and the federal government, oaths of office of judicial officers

and prosecutors, the existence of a de jure constitution, that the bar association is

a British foreign entity, and the use of commercial paper in relation to personhood. 4

        The final pages are labeled “CAVEAT,” which asserts that this Court has

“dealt with a Corporate Entity and not the filed Secured Party/Creditor (natural

man) . . . . No Sanction(s) can be imposed upon this Secured Party.” Mr. Silver

further states:

                Should you fail to provide the requested PROOF OF
                CLAIM, you would fail to state a claim upon which relief
                can be granted, and you will have stipulated to all the
                facts as they operate in favor upon the undersigned, i.e.
                that the Undersigned is not a signatory, not party to the
3
    Id. at 1.
4
    See id.

3:15-cr-00048-RRB, USA v. Silver.
Order Re: Notices
Page 2 of 18

          Case 3:15-cr-00048-RRB Document 70 Filed 01/06/21 Page 2 of 18
                 social compact (Constitution) of the State of Alaska and
                 said Constitution does not operate upon the Undersigned
                 and that the Judge and Prosecutor for the United States
                 District Court, District of Alaska under CAN, committed
                 constitutional impermissible application of the
                 statute(s)/laws in CAN, and you also agree that injury
                 was done to the Undersigned, via Misapplication of the
                 Statute(s), Malicious Prosecution, Conspiracy, libel,
                 slander, and Fraud, and you agree that the Undersigned
                 is due damages via tort. 5

Mr. Silver further states that the Respondent (this Court):

                 must reply within Thirty (30) DAYS, providing PROOF OF
                 CLAIM both to the Undersigned and to the Third-Party
                 witness’s addresses below, and should you go into fault,
                 you will be given THREE (3) DAYS to cure fault of non-
                 response. If you fail to cure your fault, you will be found
                 in default and will have established your default and
                 dishonor of this counter-offer to the original offer
                 indictment in the record. 6

Mr. Silver signs this document “with EXPLICIT RESERVATION OF ALL MY

UNALIENABLE RIGHTS, WITHOUT PREJUDICE TO ANY OF THOSE RIGHTS,

in compliance with UCC § 1-308.” 7

        On October 26, 2020, Mr. Silver filed a document titled “Notice of Fault and

Opportunity to Cure And Contest Acceptance.” 8 This document is addressed to



5
    Id. at 12.
6
    Id. at 13.
7
    Id. at 14.
8
    Docket 68.

3:15-cr-00048-RRB, USA v. Silver.
Order Re: Notices
Page 3 of 18

          Case 3:15-cr-00048-RRB Document 70 Filed 01/06/21 Page 3 of 18
the Court and states that “you failed to perform by providing the requested and

necessary PROOFS OF CLAIM (Discovery)”; “[a]s the Respondent, you are now

at fault”; and “you are in agreement and have stipulated to the terms of the

undersigned’s dated presentment through your dishonor should you fail to Cure by

providing requested necessary PROOF OF CLAIM.” 9 This filing that should the

Respondent (this Court) fail to “cure” within three days of postmark a “FINAL

NOTICE/RES JUDICATA will establish the fact in the record.” 10 The filing states

that this is pursuant to “Article 1 Redress and Grievance Under the Ninth

Amendment, Uniform Commercial Code, State Statute, Case Law and

otherwise.” 11

           Lastly on December 9, 2020, Mr. Silver filed a document titled “Final Notice

of Default Res Judicata.” 12 In this document, Mr. Silver enumerates a “Statement

of Fact” in which “Respondent failed to provide any evidence of an investigation

being initiated” an “is now in DEFAULT, admits total acceptance, and Full

Agreement to all of the facts contained within the CAFV via Respondents silent




9
     Id. at 1.
10
     Id.
11
     Id.
12
     Docket 69.

3:15-cr-00048-RRB, USA v. Silver.
Order Re: Notices
Page 4 of 18

            Case 3:15-cr-00048-RRB Document 70 Filed 01/06/21 Page 4 of 18
acquiescence.” 13 The document states that “the CAFV is now STARE DECISIS

and may NOT be controverted in any future administrative, civil, judicial, or

commercial process” and “is now the ‘TESTIMONY’ of Respondent.” 14                 The

document proceeds to enumerate 34 statements to the effect that the U.S.

Constitution and federal and state laws do not apply to Mr. Silver, because he is a

“flesh and blood man”; the State of Alaska and the federal government are

corporate entities without sovereignty, the bar association is a British foreign entity,

and that the judgment in his case is void. 15 In regards to his criminal judgment,

Mr. Silver states that “the Judgment for CAN, was in fact ‘COMMERCIAL PAPER’

that was deposited into a bank and/or converted into a depositable item for the

commercial benefit of the Judge and Prosecutor, Court, COUNTY THE STATE OF

ALASKA, THE UNITED STATES, and/or the World Bank.” 16 Further, Mr. Silver

asserts his judgment “was ‘VOID’ from its inception and that the Declarant should

be immediately released of all implications, and may proceed with applicable

remedy of choice.” 17



13
     Id.
14
     Id. at 2.
15
     Id. at 2–5.
16
     Id. at 4.
17
     Id. at 5.

3:15-cr-00048-RRB, USA v. Silver.
Order Re: Notices
Page 5 of 18

            Case 3:15-cr-00048-RRB Document 70 Filed 01/06/21 Page 5 of 18
           In brief summary, Mr. Silver has filed a series of three documents in which

he labels this Court as the Respondent, demands to be provided with proof of his

statements/accusations, and now asserts that his criminal judgment is void.

Approximately four years prior to these filing, Mr. Silver pleaded guilty to 18 U.S.C.

§ 2252(a)(4)(B) and (b)(2), Sexual Exploitation of a Child-Possession of Child

Pornography, and was sentenced to 66 months imprisonment, in addition to a

period of supervised release, treatment recommendations, and fines. 18 Currently,

he is incarcerated at Moshannon Valley Correctional Institution. 19

     II.      Discussion of Theories and Claims

           Mr. Silver’s filings assert an assortment of theories and claims associated

with the Sovereign Citizen movement.           While many various sub-groups and

ideologies may fall under the Sovereign Citizen umbrella, the overarching unifying

principle is the belief that “even though they physically reside in this country, they

are separate or ‘sovereign’ from the United States.” 20          The most common

Sovereign Citizen interpretations of the U.S. Constitution are attempts to challenge




18
     Docket 65.
19
  Id.; Bureau of Prisons Inmate Locator, https://www.bop.gov/inmateloc/, last accessed
December 29, 2020.
20
   Recent Sovereign Citizen Extremist Targeting of Law Enforcement Highlights Potential
for Violence During Traffic Stops, FEDERAL BUREAU OF INVESTIGATION (June 1,
2012).
3:15-cr-00048-RRB, USA v. Silver.
Order Re: Notices
Page 6 of 18

            Case 3:15-cr-00048-RRB Document 70 Filed 01/06/21 Page 6 of 18
the United States’ jurisdiction to either punish or tax it citizens. 21 These theories

on government, jurisdiction, and the law have no factual or legal basis in U.S.

history, the United States Constitution, the United States Supreme Court, the

United States Code, state or local law, or any function of the American rule of law.

The Court provides this order to Mr. Silver so he may understand a variety of the

“claims” he has raised, why he is not entitled to relief, and to caution him regarding

future risks associated with the Sovereign Citizen Movement.

           A.    Personhood

           A U.S. citizen cannot separate the “natural person” from an “artificial” person

or entity from oneself. The “Sovereign Citizen” ideology attempts to create the

idea of natural personhood versus artificial personhood by relying on pre-civil war

case law and the Reconstruction Amendments to the U.S. Constitution. 22 The

“Sovereign Citizen” movement erroneously interprets the U.S. Constitution,

Declaration of Independence, and pre-civil war case law to advance a fictious idea

of dual “personhood.” 23 This is not legally possible, enforceable, or supported by

any cogent interpretation of American law. This concept of personhood is an

incorrect assertion of citizenship, individual rights, and how a person may be


21
   Caesar Kalinowski IV, A Legal Response to the Sovereign Citizen Movement, 80 Mont.
L. Rev. 153, 165 (2019).
22
     Id. at 158–62.
23
     Id.

3:15-cr-00048-RRB, USA v. Silver.
Order Re: Notices
Page 7 of 18

            Case 3:15-cr-00048-RRB Document 70 Filed 01/06/21 Page 7 of 18
subject to jurisdiction of state and federal courts. Through this flawed concept of

dual personhood, a “Sovereign Citizen” attempts to reject the jurisdiction of state

and federal governments. However, any individual who is a citizen, takes an

action, and/or resides in the United States is subject to federal jurisdiction and any

applicable state jurisdiction. No asserted separation or division of personhood can

exempt a person from federal or state jurisdiction.

        B.     The Role of Federal District Courts

        Mr. Silver’s documents attempt to compel a federal district court in a variety

of actions, including initiating an investigation, providing discovery, oaths, and

“evidence.”     A federal district court is a trial court. 24   A federal district court

adjudicates and resolves dispute between parties involving federal laws passed by

Congress, or state law disputes between parties from different states or nations.

Generally, a trial court does not engage in investigations or produce evidence. 25

A presiding judge is tasked with interpreting the law and, depending on the case,

either may weigh and decide facts, or preside over a jury tasked with making

factual findings.      Fundamentally, the actions demanded by Mr. Silver are

inappropriate requests to a federal district court.




24
     1 Stat. 73; see also 28 U.S.C. § 1291.
25
   Fed. R. Evid. 102, 103, 104, 105; see generally 28 U.S.C. §§ 1330-1369 (defining and
clarifying the subject matter jurisdiction of federal courts in civil matters).
3:15-cr-00048-RRB, USA v. Silver.
Order Re: Notices
Page 8 of 18

          Case 3:15-cr-00048-RRB Document 70 Filed 01/06/21 Page 8 of 18
        The United States District Court for the District of Alaska is an Article III

Court. 26 This Court is not an administrative court or Article I legislative court. 27

The judges and lawyers who practice in this Court, as well as every other federal

district court, must be professionally certified by a bar association.             A bar

association is an organization of members of the legal profession. 28 In the United

States, each state bar association is tasked with licensing attorneys, the oversight

of legal ethics, and may sanction attorneys for poor practice or take action against

individuals engaged in the unauthorized practice of law. 29 The “BAR Theory” or

often referenced as the “British Accredited Registry” is a conspiracy theory alleging

that there is a secret bar association of lawyers who work for the British monarchy,

or that as bar association members all lawyers and judges are loyal to foreign or

British interests. 30 This theory has been traced to an anonymously authored


26
   U.S. CONST. art. III, § 2 (“The judicial Power shall extend to all cases, in Law and
Equity, arising under the Constitution, the Laws of the United States . . . .”); 28 U.S.C.
§ 81A (The U.S. District Court for the District of Alaska is an Article III court.).
27
    Northern Pipeline Constr. Co. v. Marathon Pipe Line Co., 458 U.S. 50, 106 (1982)
(Justice White dissenting) (““Constitutional courts exercise the judicial power described
in Art. III of the Constitution; legislative courts do not and cannot.”). An example of an
Article I legislative court is the Court of Veterans Appeals created by 102 Stat. 4105, 38
U.S.C. § 4051.
28
     “Bar association,” BLACK’S LAW DICTIONARY, (11th ed. 2019).
29
     “State bar association,” BLACK’S LAW DICTIONARY, (11th ed. 2019).
30
   Dan MacGuill, Does the ‘bar’ in ‘Bar Exam’ Denote a Secret Lawyers’ Conspiracy?,
SNOPES (Jan. 23, 2018), https://www.snopes.com/fact-check/british-accredited-registry-
bar/.

3:15-cr-00048-RRB, USA v. Silver.
Order Re: Notices
Page 9 of 18

          Case 3:15-cr-00048-RRB Document 70 Filed 01/06/21 Page 9 of 18
essay, “Hiding Behind the Bar,” which circulates in tax protestor and “Sovereign

Citizen” groups. Fact checking services have disproven the essay and have stated

that “almost every part of this is factually inaccurate.” 31 The United States District

Court for the District Court of Alaska, its judicial officers, and the attorneys

practicing before it, are all in good standing in the American legal profession.

Moreover, all federal judges must partake and abide by the oath as established by

28 U.S.C. § 453. 32

           The Court did, and continues to, have proper subject matter jurisdiction over

Mr. Silver as a criminal defendant accused, convicted, and sentenced for violating

federal criminal law. 33      Congress may form and create federal criminal law,

because of the Commerce Clause powers of Congress as established by the U.S.

Constitution. 34 These federal criminal laws are passed by Congress and enforced

by the Executive Branch—which includes the Department of Justice and the U.S.


31
     Id.
32
    Each justice or judge must take this oath before executing their duties as a federal
judicial officer: “I, [name], do solemnly swear (or affirm) that I will administer justice
without respect to persons, and do equal right to the poor and to the rich, and that I will
faithfully and impartially discharge and perform all the duties incumbent upon me as
[judicial office] under the Constitution and laws of the United States. So help me God.”
33
     18 U.S.C. §§ 2, 5.
34
   U.S. CONST. art. I, § 8, cl.3; see also United States v. Lopez, 514 U.S. 549 (1995)
(where the Supreme Court overturned a federal criminal law, because Congress had
exceeded the power to regulate as granted by the Commerce Clause of the U.S.
Constitution).

3:15-cr-00048-RRB, USA v. Silver.
Order Re: Notices
Page 10 of 18

           Case 3:15-cr-00048-RRB Document 70 Filed 01/06/21 Page 10 of 18
Attorney’s Office. 35 This gives the U.S. Attorney’s Office standing to prosecute

violations of federal law. The U.S. Attorney’s Office, as part of the Department of

Justice and part of the Executive Branch of the federal government, sought an

indictment from a grand jury and then filed the indictment with this Court, which is

part of the Judicial Branch of the federal government. 36 The Judicial Branch, which

includes the United States District Court for the District of Alaska, interprets federal

law passed by Congress and enforced by the Executive. 37 Thus, all of Mr. Silver’s

claims, challenges, or theories regarding this Court’s actions or its jurisdiction are

without merit.

        C.     The Redemption Theory

        While not explicitly stated, Mr. Silver’s notices appear to advance positions

similar to the Sovereign Citizen “belief” known as the “Redemption Scheme” or

“Redemption Theory.” Broadly, the Redemption Theory is based on the idea that

when the U.S. Government discontinued the gold standard “it pledged the future

earnings of its citizens and U.S. Citizens themselves as collateral to support the

value of its currency.” 38 In some ideological groups, the Redemption Theory


35
     28 U.S.C. § 515.
36
     Dockets 1, 2.
37
     Fed. R. Crim. P. 1.
38
   Caesar Kalinowski IV, A Legal Response to the Sovereign Citizen Movement, 80 Mont.
L. Rev. 153, 165 (2019).

3:15-cr-00048-RRB, USA v. Silver.
Order Re: Notices
Page 11 of 18

         Case 3:15-cr-00048-RRB Document 70 Filed 01/06/21 Page 11 of 18
includes the false belief that the United States went bankrupt and uses “its citizens

as collateral in trade agreements with foreign nations.” 39 Sovereign Citizens

believe that the United States Treasury establishes an account for each citizen at

birth, and this creates two identities—the corporate or “strawman” attached to the

account and the “natural” or “common-law” man. 40 Under the Redemption Theory,

by “removing oneself as surety” the individual can control “the strawman” of

personhood and access these monies directly from the Treasury Department. 41

           Importantly, participants in the Redemption Theory risk destroying important

identification and financial records and being victims of fraud. The Office of the

Comptroller of the Currency and the U.S. Department of Treasury have warned

individuals not to participate in these schemes, because there is “no substance in

law or finance” and may put individuals at risk of identity theft. 42 Furthermore,


39
   Loeser, Charles E., From Paper Terrorists to Cop Killers: The Sovereigncitizen
Theory, 93 N.C. L. Rev. 1106, 1120 (2015).
40
     Id. at 1121.
41
     Id.
42
   See Office of the Comptroller of the Currency, Debt Elimination Fraud: Fraudulent Debt
Elimination Schemes, UNITED STATES DEPARTMENT OF TREASURY,
https://www.occ.gov/news-issuances/alerts/2007/alert-2007-55.html (explaining that one
of the fraudulent processes purported to eliminate debt is the “use of a nonexistent ‘trust
account’ supposedly held in a person’s name at the United States Department of the
Treasury or some other part of the federal government.” Other fraudulent processes
include substituting or claiming subrogation of a debt instrument issued by a government
or company, made payable by the U.S. Treasury to the individual, notices that the contract
or obligation in question is illegal, or that the creditor does not have authority to collect
the debt.).

3:15-cr-00048-RRB, USA v. Silver.
Order Re: Notices
Page 12 of 18

           Case 3:15-cr-00048-RRB Document 70 Filed 01/06/21 Page 12 of 18
individuals may be at risk of criminal prosecution for the creation and presentation

of documents in violation of federal law, 43 and “regardless of how such instruments

or documents are titled or whether they appear authentic, they are worthless, have

no legal validity, and are not payable through the United States Treasury, the

Secretary of the Treasury, the Comptroller of the Currency, or any other federal or

state agency.” 44

         U.S. Treasury bonds are issued to raise money for the U.S. Government to

spend on activities budgeted for and approved by Congress. 45 U.S. Citizens and

individuals are not used as equity or surety for bonds issued by the U.S.

Treasury. 46

         D.     Incorrect and Irrelevant Law

         Mr. Silver’s documents cite to incorrect, inapplicable, or irrelevant statutes

and regulations. The Court will not address every falsehood made in the “notices,”




43
    See Office of the Comptroller of the Currency, Fictitious Financial Instruments:
Worthless Sight Drafts, Bills of Exchange, Due Bills and Redemption Certificates,
UNITED STATES DEPARTMENT OF TREASURY, https://www.occ.gov/news-
issuances/alerts/2003/alert-2003-7.html.
44
   See Office of the Comptroller of the Currency, Illegal Financial Activity: Fictitious Debt
Elimination Schemes, UNITED STATES DEPARTMENT OF TREASURY,
https://www.occ.gov/news-issuances/alerts/2003/alert-2003-12.html.
45
   Government Bond, INVESTOPEDIA (December 4, 2019), https://www.investopedia
.com/terms/g/government-bond.asp.
46
     See, generally, Id.

3:15-cr-00048-RRB, USA v. Silver.
Order Re: Notices
Page 13 of 18

          Case 3:15-cr-00048-RRB Document 70 Filed 01/06/21 Page 13 of 18
but addresses these major issues to highlight the grave misleading statements

made within the document at Docket 67, and the subsequent filings at Dockets 68

and 69.

                 a.    The United States Constitution

           The United States Constitution established the national, three-branch form

of government.         The United States Constitution is the ultimate authority in

American law. 47 The federal government came into existence in 1779, after the

United States Constitution was ratified in 1778. 48 The United States Constitution

subsequently has been amended in accordance with Article V. 49              A “de jure

Constitution” does not exist.

                 b.    Title 18 of the United States Code

           Title 18 of the United States Code contains the federal criminal statutes and

do not provide private causes of actions to citizens, or support any of the assertions

made in this “notice.”




47
     Constitution of the United States: Primary Documents in American History,
Introduction,    LIBRARY OF CONGRESS,       (last accessed   Jan.  5,  2020),
https://guides.loc.gov/constitution.
48
     Id.
49
    National Archives, Constitutional Amendment Process, https://www.archives.gov/
federal-register/constitution (last accessed Dec. 30, 2020).
3:15-cr-00048-RRB, USA v. Silver.
Order Re: Notices
Page 14 of 18

           Case 3:15-cr-00048-RRB Document 70 Filed 01/06/21 Page 14 of 18
                c.    27 CFR § 72.11

           27 CFR § 72.11 is a federal regulation promulgated by the Alcohol and

Tobacco Tax and Trade Bureau of the Department of the Treasury. This section

provides defines terms used in Alcohol and Tobacco Tax and Trade Bureau

regulations. 50 It does not state or establish that all federal crimes are commercial

and therefore dischargeable under commercial law. Regulations promulgated by

federal agencies do not supersede laws passed by Congress and codified in the

United States Code.

                d.    The Uniform Commercial Code (UCC)

           The Uniform Commercial Code (UCC) is a “comprehensive set of laws

governing all commercial transactions in the United States,” including the sales of

goods, negotiable instruments, and secured transactions. 51 The UCC “is not a

federal law, but a uniformly adopted state law.” 52 All 50 states have adopted a

version of the UCC in order to make commercial activities more predictable and

facilitate interstate commerce, though many states have adopted or executed




50
     27 CFR § 72.11
51
    Uniform Commercial Code, Summary, UNIFORM LAW COMMISSION (last accessed
Jan. 5, 2020), https://www.uniformlaws.org/acts/ucc; see also “Uniform Commercial
Code,” BLACK’S LAW DICTIONARY, 11th Edition (2019).
52
     Id.

3:15-cr-00048-RRB, USA v. Silver.
Order Re: Notices
Page 15 of 18

           Case 3:15-cr-00048-RRB Document 70 Filed 01/06/21 Page 15 of 18
variations of the original legal scholarship. 53 The UCC in no way supersedes,

influences, alters, or subsumes the jurisdictional authority of Congress’s legislative

authority, the executive branch’s role of enforcement of those laws, or this Court’s

adjudicatory power.

     III.      Caution from the Court Re: The Sovereign Citizen Movement

            Mr. Silver is currently serving a term of imprisonment for violating 18 U.S.C.

§ 2252(a)(4)(B) and (b)(2), Sexual Exploitation of a Child-Possession of Child

Pornography. 54 Upon release, Mr. Silver’s Conditions of Supervision will include

that he: “shall not associate with any persons engaged in criminal activity and shall

not associate with any person convicted of a felony, unless granted permission to

do so by the probation officer” in addition to “the defendant shall not commit

another federal, state or local crime.” 55

            The Sovereign Citizen movement has been flagged by the Federal Bureau

of Investigation as a domestic terrorist threat. 56 Though the movement is highly

individualized, and many members are law-abiding and non-violent, the core


53
     U.C.C. § 1-103 (2001).
54
     Docket 65.
55
     Id. at 3.
56
     FBI Counterterrorism Analysis Section, Sovereign Citizens: A Growing Domestic
Threat to Law Enforcement, Federal Bureau of Investigation (September 1, 2011),
https://leb.fbi.gov/articles/featured-articles/sovereign-citizens-a-growing-domestic-threat
-to-law-enforcement.

3:15-cr-00048-RRB, USA v. Silver.
Order Re: Notices
Page 16 of 18

            Case 3:15-cr-00048-RRB Document 70 Filed 01/06/21 Page 16 of 18
tenant is the same: “The Government operates outside of its jurisdiction. Because

of this belief, [Sovereign Citizens] do not recognize federal, state, or local laws,

policies, or regulations.” 57 Due to this core rejection of the rule of law, “Sovereign

Citizens” and their associates are often encouraged to engage in legal infractions

ranging from false or obscured license plates to financial fraud, tax evasion,

weapons violations, and even killing law enforcement officers and civilians. 58

           Because Mr. Silver will be under the conditions of his supervised release in

the future, the Court cautions Mr. Silver to take heed as to his associations with

this movement. He may be knowingly or unknowingly participating in fraudulent

schemes, and/or associating with individuals who may be putting his own liberty at

risk through their own independent actions. The Court encourages Mr. Silver to

continue to be successful in his period of incarceration, on his re-entry back into

the community, and to be aware of his associations and engagement in this

movement, which may be detrimental to his freedom.

IT IS THEREFORE ORDERED:

           1.    The Court will take no further action regarding the documents at

                 Dockets 67, 68, and 69. They are not in the form of motions, and

                 moreover, are deemed legally frivolous as they are unsupported in



57
     Id.
58
     Id.

3:15-cr-00048-RRB, USA v. Silver.
Order Re: Notices
Page 17 of 18

           Case 3:15-cr-00048-RRB Document 70 Filed 01/06/21 Page 17 of 18
            relevant, applicable law. Because these documents attempt to use

            the public record to support patently false claims of law and fact,

            Dockets 67, 68, and 69 are hereby STRICKEN from the record in

            accordance with Local Civil Rule 1.1(b)(9)(A).

      2.    Mr. Silver is discouraged from filing any similar notices and claims in

            the future.

      3.    Mr. Silver is cautioned that the filings he has submitted to the Court

            feature ideology recognizable as part of the “Sovereign Citizen”

            movement.      The Court further cautions Mr. Silver to thoroughly

            consider his associations or actions taken as part of this movement,

            as it may put him at risk of violating his future Conditions of

            Supervision.

   DATED at Anchorage, Alaska, this 5th day of January, 2021.


                                            /s/ Ralph R. Beistline
                                            RALPH R. BEISTLINE
                                            Senior United States District Judge




3:15-cr-00048-RRB, USA v. Silver.
Order Re: Notices
Page 18 of 18

       Case 3:15-cr-00048-RRB Document 70 Filed 01/06/21 Page 18 of 18
